Citation Nr: 0824954	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-06 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether proceeds from an inheritance disbursed in December 
2003, are properly considered as countable income for 
purposes of a surviving spouse's death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971.  
He died in late 1997.  The appellant in this matter is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA), Regional Office and Insurance Center 
(RO) located in Philadelphia, Pennsylvania, which 
retroactively terminated the appellant's pension benefits 
based on her reported receipt of proceeds from an inheritance 
effective January 1, 2004.  

The Board notes that subsequent to the appellant's initiation 
of the appeal through her notice of disagreement (NOD), the 
matter was transferred to the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Petersburg for continued 
processing of the appeal.  The appeal was certified to the 
Board for appeal through the St. Petersburg RO. 


FINDINGS OF FACT

1. In an Improved Pension Eligibility Verification Report 
(Surviving Spouse With No Children) (VA Form 21-0518) dated 
in February 2004, the appellant indicated that her income had 
changed in that she had received an inheritance in the amount 
of $13,500.00 on December 11, 2003.

2. In April 2004, the appellant's award of pension benefits 
was adjusted to include the inheritance proceeds as part of 
her income, which resulted in the retroactive termination of 
her pension benefits effective January 1, 2004. 


CONCLUSION OF LAW

The $13,500.00 in inheritance proceeds in December 2003 are 
countable income for purposes of improved pension benefits.  
38 U.S.C.A. §§ 1503, 1521, (West 2002 & 2007); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits. Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-2.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  There is no dispute over the facts.  
The dispute is over whether the appellant's inheritance 
proceeds should be included as countable income for VA 
pension purposes.  As such, no further action is required 
pursuant to the VCAA. 

Whether proceeds from an inheritance are properly considered 
as
countable income for purposes of a surviving spouse's death 
pension benefits

In April 1998, entitlement to pension benefits was granted, 
effective March 1, 1998. In her award letter, the appellant 
was provided a VA Form 21-8768.  This form informed her that 
she was obligated to provide prompt notice of any change in 
income or net worth and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  It further stated that when reporting 
income, the total amount and source of all income received 
should be reported.

In a VA Form 21-0518 dated in February 2004, the appellant 
indicated that her income had changed in that she had 
received an inheritance in the amount of $13,500.00 on 
December 11, 2003.  In April 2004, the appellant's award of 
pension benefits was adjusted to include the inheritance 
proceeds as part of her income, which resulted in the 
retroactive termination of her pension benefits effective 
January 1, 2004.  This action resulted in the creation of an 
overpayment.  The appellant requested a waiver of the 
recovery of that overpayment.  A waiver of the recovery of 
the overpayment was granted in August 2004.

The appellant's award of improved pension benefits was 
adjusted to include the inheritance proceeds as part of her 
income, which resulted in the retroactive termination of his 
improved pension benefits effective January 1, 2004.  The 
appellant argues that the inheritance was not income, but 
rather a transfer of assets so her income should not be 
considered over the maximum amount for pension purposes.

Under the applicable governing legal criteria, the maximum 
rate of improved pension is reduced by the amount of the 
countable income of the appellant.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.23.  The amount of any nonrecurring income, such 
as an inheritance, is added to the annual rate of income for 
a 12-month period beginning on the date from which it is 
countable.  38 C.F.R. § 3.273(c).  In determining income for 
purposes of entitlement to pension under the improved pension 
program, payments of any kind from any source are counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  The regulation provides further that income includes 
nonrecurring income which is income received or anticipated 
on a one-time basis during a 12-month annualization period 
(e.g., an inheritance); pension computations will include 
nonrecurring income for a full 12-month annualization period 
following receipt of the income.  38 U.S.C.A. § 1503; 38 
C.F.R. § 3.271.

In this case, the appellant received the income in question 
from proceeds from an inheritance which was disbursed to her 
in December 2003.  Although a number of exclusions from 
countable income are set forth under 38 C.F.R. § 3.272, such 
as welfare payments, the value of maintenance furnished by a 
relative, friend or charitable organization, and the profit 
from the sale of property under certain circumstances, the 
type of benefit received by the appellant is not listed among 
the exclusions.  The pertinent law and regulations do not 
exclude inheritance proceeds from countable income for 
improved pension purposes and in fact, as noted above, 
specifically refer to an inheritance as the type of 
nonrecurring income that is included in countable income for 
pension purposes.

In light of the law and regulations, the Board finds that it 
is clear that the sum of inheritance proceeds in question 
from December 2003, are countable income for purposes of 
determining the appellant's eligibility for improved pension 
benefits. Thus, the Board concludes that the $13,500.00 in 
inheritance proceeds must be considered as countable income 
for purposes of improved pension benefits.  38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272. 


ORDER

Proceeds from an inheritance disbursed in December 2003, are 
properly considered as countable income for the purposes of a 
surviving spouse's death pension benefits, and the appeal is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


